Citation Nr: 0947130	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
disability, rated 30 percent prior to January 23, 2008, 100 
percent from January 23, 2008, through January 31, 2009, and 
30 percent thereafter. 

2.  Entitlement to a total disability rating based on 
individual unemployability prior to June 19, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active service from August 1990 to 
December 1992.

This appeal arises from an August 2007-issued rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that denied an increased rating 
for the right shoulder. 

During the current appeal period, the Veteran underwent a 
second surgical repair of the service-connected unstable 
right glenohumeral joint.  Following surgery, a temporary 
total convalescent rating was assigned under 38 C.F.R. § 4.30 
effective January 23, 2008, through January 31, 2009.  
Because the maximum schedular benefit has been granted for 
that portion of the appeal period, the Board of Veterans' 
Appeals (hereinafter Board) need not rate the shoulder 
disability during that period.  The Board will therefore 
address the right shoulder rating for the period prior to 
January 23, 2008, and then for the period commencing on 
February 1, 2009.  

During an October 2009 videoconference hearing before the 
undersigned Veterans Law Judge, the Veteran submitted new 
medical evidence that has not been considered by the RO.  The 
Veteran has waived his right to initial RO consideration of 
this evidence during the hearing.  Therefore, a remand for RO 
consideration and issuance of a supplemental statement of the 
case (SSOC) is unnecessary. 

The RO has granted a total disability rating based on 
individual unemployability (hereinafter TDIU) effective from 
June 19, 2008.  Entitlement to TDIU for any portion of the 
appeal period prior to June 19, 2008, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  For the period prior to January 23, 2008, the right 
shoulder disability was manifested by frequent dislocations, 
guarding, pain on use, weakness, and complaints of numbness, 
pain, and tingling in the right arm and hand; scar tenderness 
was not shown.  

2.  For the period prior to January 23, 2008, evidence of 
additional right shoulder impairment due to right arm 
weakness and painful movement has been submitted.  

3.  For the period prior to January 23, 2008, right arm and 
hand numbness, pain, and tingling resulted in disability 
equivalent to no more than mild incomplete paralysis and have 
not been dissociated from the service-connected shoulder 
disability.

4.  For the period beginning on February 1, 2009, the right 
shoulder disability has been manifested by frequent 
dislocations, guarding, pain on use, weakness, and complaints 
of numbness, pain, and tingling in the right arm and hand; 
scar tenderness is not shown.  

5.  For the period beginning on February 1, 2009, additional 
right shoulder impairment due to right arm weakness and 
painful movement is shown.  

6.  For the period beginning on February 1, 2009, right upper 
extremity sensory deficits result in disability equivalent to 
no more than mild incomplete paralysis and have not been 
dissociated from the service-connected shoulder disability.

7.  At no time during either appeal period has there been 
evidence of fibrous union of the humerus of the right arm, or 
non-union of the humerus of the arm, or loss of the humerus 
head of the arm. 





CONCLUSIONS OF LAW

1.  For the period prior to January 23, 2008, the criteria 
for a 40 percent schedular rating for the right (major side) 
shoulder disability are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate I, § 4.71a, 
Diagnostic Code 5202 (2009).

2.  For the period prior to January 23, 2008, the criteria 
for a separate 10 percent schedular rating for right upper 
extremity sensory deficits related to the service-connected 
right shoulder disability are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 
8512 (2009).

3.  For the period beginning February 1, 2009, the criteria 
for a 40 percent schedular rating for the right shoulder 
disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71, Plate I, § 4.71a, Diagnostic 
Code 5202 (2009).

4.  For the period beginning February 1, 2009, the criteria 
for a separate 10 percent schedular rating for right upper 
extremity sensory deficits related to the service-connected 
right shoulder disability are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 
8512 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, adequate notice was provided in June 2007, prior to the 
initial unfavorable decision.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA outpatient treatment records.  The claimant 
was provided an opportunity to set forth his contentions 
during a video conference hearing before the undersigned 
Veterans Law Judge.  The claimant was afforded VA medical 
examinations.  Neither the claimant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).  Additionally, if a 
Veteran or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then a total rating 
based on individual unemployability (TDIU) as a result of 
that disability must be considered.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings could be necessary.  Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  




Right Shoulder Rating Prior to January 23, 2008

The right (major side) shoulder has been rated 30 percent 
disabling during the appeal period (that is, prior to January 
23, 2008, and from February 1, 2009) under Diagnostic Code 
5202.  The appealed August 2007 rating decision erroneously 
assigned this 30 percent rating under Diagnostic Code 5203, 
which does not offer a 30 percent rating; however, prior and 
subsequent decisions reflect that Diagnostic Code 5202 is the 
code that the RO intended to assign.  Diagnostic Code 5203 
will not be discussed further because the highest rating 
offered by Diagnostic Code 5203 is 20 percent, which is less 
than the Veteran already has.  Instead, we will turn to 
Diagnostic Code 5202.  

Under Diagnostic Code 5202, disability ratings range from 20 
to 80 percent can be assigned depending on the degree of 
impairment of the humerus and, where noted, whether the major 
or minor extremity is involved.  A 30 percent rating is 
warranted under Diagnostic Code 5202 for frequent dislocation 
of the humerus at the scapulohumeral joint of the major side 
and guarding of all arm movements, or for malunion of the 
humerus of the major side productive of marked deformity.  

Under Diagnostic Code 5202, a 40 percent evaluation is 
assigned where there is fibrous union of the humerus of the 
minor arm.  A 50 percent rating is warranted for fibrous 
union of the humerus of the major arm and for non-union of 
the humerus of the minor arm.  A 60 percent rating is 
warranted for non-union of the humerus of the major arm.  A 
70 percent rating is warranted for loss of the head of the 
humerus of the minor arm.  An 80 percent rating is warranted 
for loss of the humerus head of the major arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2009).

Because a 30 percent rating had already been assigned for 
frequent dislocation of the scapulohumeral joint of the major 
side with guarding of arm movement (this guarding has been 
noted by an examiner as a "positive apprehension sign"), 
the question for resolution is whether the criteria for a 40 
percent or higher rating were more nearly approximated during 
the earlier appeal period.  According to VA compensation 
examination reports, VA orthopedic consultation reports, and 
VA outpatient treatment reports, for the period prior to 
January 23, 2008, the right shoulder disability was 
manifested by frequent dislocations, positive apprehension 
sign, pain on use, weakness, and complaints of numbness, 
pain, and tingling in the right arm and hand.  Scar 
tenderness was not shown.  These manifestations more nearly 
approximate the 30 percent rating criteria.  The evidence 
does not suggest that there was fibrous union of the humerus 
of the right (major) arm, or non-union of the humerus, or 
loss of the humerus head during this earlier rating period.    

Diagnostic Code 5200 offers ratings up to 50 percent for 
shoulder ankylosis and Diagnostic Code 5201 offers ratings up 
to 40 percent for limitation of motion.  The criteria for a 
rating higher than 30 percent are not more nearly 
approximated under either of those codes, however, as neither 
ankylosis nor limitation of motion of the right arm to 25 
degrees from the side is shown.  

The next issue for resolution is whether there is additional 
functional impairment of the right shoulder due to painful 
movement, weakened movement, excess fatigability, or 
incoordination.  DeLuca, supra.  In this case, there is 
competent lay evidence of right arm and grip weakness, as the 
Veteran testified before the undersigned that he cannot lift 
10 pounds.  The December 2008 VA and earlier-dated 
examination reports note slight right upper extremity 
weakness.  A July 2009 VA physical therapy report notes 
weakness and mentions that the rotator cuff is chronically 
impaired.  Thus, a higher schedular rating must be 
considered.  Id.  

Considering the additional right shoulder impairment due to 
weakness and painful movement, the criteria for a 40 percent 
rating under Diagnostic Code 5202 are more nearly 
approximated for the earlier appeal period.  

The next consideration is a separate rating for right arm 
pain and right hand numbness, pain, and tingling during the 
earlier appeal period.  This separate rating is called for by 
the holding in Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  There is ample lay evidence of right arm pain and 
right hand numbness, pain, and tingling during the earlier 
appeal period and no medical professional has dissociated 
these symptoms from the service-connected disability.  An 
August 2007 VA consultation report notes that surgery was 
recommended, in part, to remedy the pain, for which the 
Veteran took morphine.  These neurologic deficits will be 
compared with an appropriate diagnostic code.

Under Diagnostic Code 8512, a 70 percent rating is warranted 
for complete paralysis of the lower radicular group with all 
intrinsic muscles of hand and some or all of flexors or wrist 
and fingers paralyzed (substantial loss of use of hand) 
(dominant side).  A 50 percent rating is warranted for 
incomplete severe paralysis of the dominant side.  A 40 
percent rating is warranted for moderate incomplete paralysis 
of the dominant side.  A 20 percent rating is warranted for 
mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic 
Code 8512 (2009).  

When the neurologic involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  
38 C.F.R. § 4.124a.  

Because any right upper extremity numbness, tingling, and 
pain appears to be wholly sensory, and does not appear to 
result in significant impairment, the criteria for a separate 
10 percent rating for mild incomplete paralysis under 
Diagnostic Code 8512 are more nearly approximated for the 
period prior to January 23, 2008.  

Right Shoulder Rating From February 1, 2009

Following corrective surgery in January 2008 and a year-long 
convalescent period, the 30 percent rating for the right 
shoulder was restored effective February 1, 2009.  The next 
issue is whether the right shoulder manifestations during 
this more recent time period more nearly approximate the 
criteria for a rating or ratings higher than 30 percent  

During his hearing before the undersigned Veterans Law Judge 
in October 2009, the Veteran mentioned continued, if not 
increased, restricted range of motion of the right arm, 
weakness, pain, and grogginess due to pain medication.  Thus, 
for the period commencing on February 1, 2009, restricted, 
painful range of motion of the right arm continues to be 
shown.  The medical and lay evidence does not suggest that 
there was fibrous union of the humerus of the right arm or 
non-union of the humerus of the major arm or loss of the 
humerus head of the arm during this appeal period. 

Under the tenets of DeLuca, supra, for the period commencing 
on February 1, 2009, the Board will grant an increased, 40 
percent, schedular rating for the right shoulder under 
Diagnostic Code 5202 because of competent medical and lay 
evidence of continued weakness, limitation of motion, and 
pain on motion of the right shoulder that causes functional 
impairment beyond that contemplated by the 30 percent rating 
offered by Diagnostic Code 5202.  

According to a December 2008 VA compensation examination 
report, during this more recent appeal period, the Veteran 
denied right hand tingling; however, the physician 
nevertheless detected a slight reduction in sensation to a 
vibratory stimulus in the right upper extremity.  This 
manifestation appears to be the only sensory deficit 
remaining in the right upper extremity.  No medical 
professional has dissociated this manifestation from the 
service-connected disability.  Thus, it must be concluded 
that the right upper extremity sensory deficits have 
continued and that they are no worse than mild.  A separate 
10 percent rating is therefore warranted under Diagnostic 
Code 8512.

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  A separate 10 percent rating for right upper 
extremity neurologic deficits will therefore be granted for 
the latter appeal period.  

Throughout the entire appeal period, the service-connected 
surgical scars over the anterior and posterior right shoulder 
have not been symptomatic and do not more nearly approximate 
the criteria for a compensable scar rating under Diagnostic 
Codes 7800 through 7805.  38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805.  

In October 2009, the Veteran testified that his pain 
medication made him groggy.  Because this pain has caused 
mental depression, the RO has granted service connection for 
depression secondary to shoulder pains.  A 50 percent rating 
has been assigned.  38 C.F.R. § 4.126 requires that where a 
single disability has been diagnosed both as a mental and as 
a physical condition, one rating will be assigned that 
represents the dominant aspect.  Thus, a separate rating for 
grogginess due to pain medication (and therefore due to pain) 
is not warranted where a rating for the mental condition (due 
to pain) is the dominant aspect.  

In this case, the evidence does demonstrate distinct time 
periods for which separate ratings might be considered.  
These distinct rating periods are demarcated by the temporary 
total rating for convalescence that has been assigned from 
January 23, 2008 through January 31, 2009.  However, because 
the service-connected right shoulder disability did not 
exhibit diverse symptoms during the earlier or latter rating 
period, the assignment of additional staged ratings is 
unnecessary.  Hart, supra.  

Extraschedular Consideration

38 C.F.R. § 3.321(b) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the issue of TDIU on an extraschedular basis is 
addressed in the REMAND portion of the decision below.  





ORDER

For the period prior to January 23, 2008, a 40 percent 
schedular rating for right shoulder disability is granted, 
subject to the laws and regulations governing payment of 
monetary benefits. 

For the period prior to January 23, 2008, a separate 10 
percent schedular rating for right upper extremity sensory 
deficits related to the service-connected right shoulder 
disability is granted subject to the laws and regulations 
governing payment of monetary benefits.  

For the period beginning February 1, 2009, a 40 percent 
schedular rating for right shoulder disability is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.  

For the period beginning February 1, 2009, a separate 10 
percent schedular rating for right upper extremity sensory 
deficits related to the service-connected right shoulder 
disability is granted, subject to the laws and regulations 
governing payment of monetary benefits.  


REMAND

The Veteran claimed TDIU due to his right shoulder disability 
and the RO has granted TDIU effective from June, 19, 2008.  
Because the Veteran claimed TDIU in conjunction with an 
appealed increased rating claim, the Board's jurisdiction 
over the TDIU issue is conferred.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009) (where the record raises the question of TDIU 
due to disability for which an increased rating is sought, 
then central to the increased rating claim is whether TDIU is 
warranted).  Therefore, the Board must address entitlement to 
TDIU for any portion of the appeal period that does not 
already enjoy a TDIU rating, that is, for any period prior to 
June 23, 2008.

In addressing TDIU for the period prior to June 19, 2008, it 
must be noted that for a portion of this appeal period (that 
is, prior to June 19, 2008), a temporary total (100 percent) 
rating for the right shoulder was in effect.  This raises the 
issue of the propriety of both a 100 percent rating and a 
TDIU rating during the same period.  In Green v West, 11 Vet. 
App. 472, 276 (1998), the Court strongly suggested that where 
a 100 percent schedular rating is assigned, there is no need 
to consider TDIU; however, the Court recently reached a 
contrary conclusion.  

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court 
rejected VA's rationale for concluding that a 100 percent 
schedular rating must subsume a TDIU rating.  The Court 
determined that a separate TDIU rating predicated on a single 
disability, not ratable at the schedular 100 percent level, 
when considered together with another disability separately 
rated at 60 percent or more could warrant special monthly 
compensation under 38 U.S.C.A. § 1114(s).  The Court reasoned 
that it might benefit the Veteran to retain the TDIU rating 
for one disability, even where a 100 percent schedular rating 
has also been granted for another disability.  Because of 
this holding, VA's General Counsel has taken action to 
withdraw VA O.G.C. Prec. Op. No. 6-99, which is contrary to 
the holding of Bradley.  

Because of the Bradley holding, the Board may address TDIU 
for the period prior to June 19, 2008, including any period 
during which a temporary total rating is in effect for the 
right shoulder.  The next issue is the Board's limited 
jurisdiction over extraschedular TDIU claims.  

The Board jurisdiction over TDIU is such that it is precluded 
from assigning TDIU under 38 C.F.R. § 4.16 (b) or § 3.321(b) 
in the first instance.  VAOPGCPREC 6-96.  The Director, 
Compensation and Pension Service, retains such jurisdiction.  
Therefore, this matter must first be remanded to the 
Director, Compensation and Pension Service for appropriate 
action.  

Accordingly, the case is REMANDED for the following action:

The AMC or RO should develop the TDIU 
claim for the period prior to June 19, 
2008, as necessary and then submit it to 
the Director, Compensation and Pension 
Service, for extraschedular consideration 
in accordance with 38 C.F.R. § 4.16(b) 
and § 3.321 (b).  Following that action, 
if the desired benefits are not granted, 
an appropriate SSOC should be issued.  
The Veteran and his representative should 
be afforded an opportunity to respond to 
the SSOC before the claims folder is 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


